This appeal is from a judgment denying recovery to Louisa C. Ramirez against American National Insurance Company upon a policy of insurance issued by said company upon the life of Alejandro Ramirez, deceased.
The only two propositions of law advanced in appellant's brief bring into question the sufficiency of the evidence to support the trial judge's findings of fact upon the issue of consideration for a written release of the insurance company from liability upon the policy sued on. These propositions are not followed by any statement setting out any of the testimony upon that issue, from which this court can determine the questions sought to be raised. The appeal therefore presents nothing for review, and the judgment is affirmed.